                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                              Plaintiff,

               v.                                      Case No. 21-cv-200-wmc

 DANBURY HARDWARE HANK AND
 BUILDING SUPPLY, INC., MARSHALL
 G. HILL, and JUDY J. HILL,

                              Defendants.


                                   DEFAULT JUDGMENT


       It appearing by the declaration of counsel for the plaintiff that the defendants

have failed to appear, plead, or otherwise defend as provided in the Federal Rules of

Civil Procedure, the defendants’ default is hereby entered.

       A default having been entered against the defendants, and counsel for the

plaintiff having requested judgment against the defaulted defendants and having filed

a proper declaration in all accordance with Rule 55 of the Federal Rules of Civil

Procedure;

       Judgment is rendered in favor of the plaintiff, United States of America, and

against the defendants, Danbury Hardware Hank and Building Supply, Inc., Marshall

G. Hill, and Judy J. Hill, as follows:

       A.     Principal                                 $ 82,978.58

              Interest through September 25, 2020       $ 6,281.22
              Interest from September 26, 2020
              Through July 8, 2021                        $ 1,788.00

              TOTAL                                       $ 91,047.80

together with interest thereon at the rate of 2.75% per annum until the date judgment is

entered.

       B.     Principal                                   $165,797.11

              Interest through August 6, 2020             $ 22,354.53

              Interest from August 6, 2020
              Through July 8, 2021                        $ 6,104.97

              TOTAL                                       $194,256.61

together with interest thereon at the rate of 4.0% per annum until the date judgment is

entered, a civil filing fee of $400.00, plus interest on the judgment at the legal rate until

satisfaction of the debt.

       Dated this 12th day of July, 2021.


                                            s/Peter Oppeneer
                                            PETER OPPENEER
                                            Clerk of Court




        Dated this ______ day of ____________, 2021.



                                            PETER OPPENEER
                                            Clerk of Court


                                            By:

                                            Deputy Clerk of Court

                                               2
